DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 August, 2021, 12 October, 2022, and 13 October, 2022 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “114”, which is described in paragraph 55 as being shown in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Preliminary amendments to the specification were received on 9 May, 2022. These amendments correct paragraph 24 to include consistent nomenclature of the “tube sections” as provided within the remaining originally-filed disclosure of the present invention filed on 14 May, 2021. As such, the preliminary amendments do not present new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAGEMEISTER (US 4, 893, 674 – published 16 January, 1990).
As to claim 1, Hagemeister discloses a heat exchanger (1) for heat exchanger (col.3,lines 55-64) between a first fluid (D/D’) and a second fluid (G) and comprising:
a plurality of tube sections (3; col.3, line 55- col.4, line 9), each comprising:
	an interior (col.3, lines 55-64) for passing the first fluid (D/D’);
	an exterior (col.3, lines 55-64) for exposure to the second fluid (G);
	a first leg (col.3, lines 59-62, legs associated with either one of 4 or 5);
a second leg (col. 3, lines 59-62, legs associated with either one of 4 or 5);
a turn joining the first leg to the second leg (col.3, line 59- col. 4, line 5); and
a first face and a second face (see annotated figure 2); and
a support (col.4, lines 10-15 and 26-35) comprising:
	at least one carbon  member engaging the plurality of tube sections (col.4, lines 32-35).


    PNG
    media_image1.png
    682
    874
    media_image1.png
    Greyscale

Annotated Figure 2

As to claim 3, HAGEMEISTER discloses wherein the at least one carbon member comprises:
a first carbon section at the turns along the first faces (figures 1-7; col.4, lines 49-53);
a second carbon section at the turns along the second faces (figures 1-7; col.4, lines 49-53); and
carbon third section extending between the first leg and the second leg of a respective associated tube section of the plurality of tube sections (figures 1-7; col.4, lines 49-53).

As to claim 4, HAGEMEISTER discloses wherein the support is a first support (rejection of claim 1; figure 1)and the heat exchanger  comprises a second support spaced from the first support (figure 1, which shows an adjacent second support structure on the opposite side of the heat exchanger) and comprising:
a first carbon section at the turns along the first faces (figures 1-7; col.4, lines 49-53);
a second carbon section at the turns along the second faces (figures 1-7; col.4, lines 49-53); and
carbon third section extending between the first leg and the second leg of a respective associated tube section of the plurality of tube sections (figures 1-7; col.4, lines 49-53).

As to claim 5, HAGEMEISTER discloses wherein the first support is a first support(rejection of claim 1; figure 1) and the heat exchanger comprises a second support spaced form the first support (figure 1, which shows an adjacent second support structure on the opposite side of the heat exchanger) comprising:
at least one carbon member engaging the plurality of tube sections (col.4, lines 32-35).
As to claim 6, HAGEMEISTER discloses wherein the support further comprises a metallic body (col.4, lines 49-53) having:
a first section (figures 1-7; a section of support, as defined by col.4, lines 49-53); and
a second section(figures 1-7; another section of support, as defined by col.4, lines 49-53) joined to the first section to hold the at least one carbon member in at least one stack (figures 1-7).

As to claim 7, HAGEMEISTER discloses wherein:
the plurality of tube sections have flattened intermediate portions along their first legs and second legs (interior flattened portion shown in figures 2, 3, 5, and 7)

As to claim 8, HAGEMEISTER discloses further comprising:
a manifold (6), wherein the first leg and second leg of each of the tube sections are mounted to the manifold and in communication therewith (figure 1; col.3, line 65-col.4, line 26).

As to claim 9, HAGEMEISTER discloses wherein:
the manifold comprises a plate stack (col.4, line 22 -26; figure 1).

As to claim 10, HAGEMEISTER discloses wherein:
the plurality of tube sections are positioned in a plurality of stages from upstream to downstream along a flowpath of the second fluid (figure 1).

As to claim 11, HAGEMEISTER discloses wherein:
the manifold has a convex outer surface from which the plurality of tube sections extend (figure 1).

As to claim 12, HAGEMEISTER discloses wherein:
the plurality of tube sections are positioned in a plurality of stages from upstream to downstream along a flow path of the second fluid (figure 1).

As to claim 13, HAGEMEISTER discloses wherein:
the at least one carbon member comprises a plurality of members positioned end-to-end in a stage  (figures 1-7; col.4, lines 32-47).

As to claim 14, HAGEMEISTER discloses wherein:
the first leg and the second leg are spaced transversely to a flowpath of the second fluid (figure 1).

As to claim 15, HAGEMEISTER discloses wherein for each tube section:
the first leg and the second leg are spaced transversely and streamwise to a flowpath of the second fluid (figure 1).

As to claim 16, HAGEMEISTER discloses the heat exchanger of claim 1 (see rejection of claim 1) and further comprising a gas path passing gas across exteriors of the plurality of tube sections (col.3, lines 55-64, wherein the second fluid is a gas, such that the path of the second fluid along the exteriors of the heat exchanger tube sections is a gas path). 
Further, the recitation “a turbine engine,” has been given the appropriate amount of patentable weight because the recitation occurs in the preamble.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.
In the instant case, the preamble merely recites the intended use of the heat exchanger which is applied to a turbine engine, wherein the prior art can meet this future limitation by merely being capable of such intended use.

As to claim 17, HAGEMEISTER discloses the heat exchanger of claim 1 (see rejection of claim 1), which is capable of being a recuperator (col.3, lines 55-64; MPEP §2114 – II -- While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGEMEISTER (US 4,893,674 – published 16 January, 1990), in view of GOEHL (DE 2720078 A1 – published 16 November, 1978; see provided English machine translation).
As to claim 2, HAGEMEISTER discloses the at least one carbon member (see rejection of claim 1). However, HAGMEISTER does not explicitly disclose the at least one carbon member comprising at least one electrographite carbon (EGC) member.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Particularly, within the heat exchanger art, GOEHL discloses it is a known technique to apply, further, electrographite grains (par. 6), to a heat exchanger for the purposes of improving the heat transfer and heat exchange area of the heat exchanger without significantly increasing thermal resistance of the tube (par. 2 and 6-7 of GOEHL).
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP§ 2144.07, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify HAGEMEISTER, in view of the techniques known within the art by GOEHL, and arrive at the claimed invention in order to improve heat transfer and heat exchange area of the heat exchanger, without significantly increasing thermal resistance of the tube of the heat exchanger (par. 2 and 6-7 of GOEHL).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGEMEISTER (US 4,893,674 – published 16 January, 1990), in view of HAGEMEISTER (US 4,597,436 – published 1 July, 1986; herein referred to as HAGEMEISTER ‘436).
As to claim 18, HAGEMEISTER discloses a method for using the heat exchanger of claim 1 (see rejection of claim 1), the method comprising:
passing a first fluid (D/D’) flow through interiors of the tube sections (col.3, lines 55-64); and
passing a second fluid (G) along a second flow path across exteriors of the tube sections (col.3, lines 55-64),
wherein the passing of the first flow and the second flow causes thermal transfer (abstract; col.3, lines 55-64), and the support includes the at least one carbon member (col.4, lines 32-35).
However, HAGEMEISTER does not further disclose wherein the heat exchange causes thermal expansion the length of the tube sections to cause a sliding interaction between the tube sections and the support.
HAGEMEISTER ‘436 is within the field of endeavor provided a heat exchanger  (abstract). HAGEMEISTER ‘436 teaches the heat exchanger includes a plurality of tubes (2, 2’, 3, 3’, 4) inserted into a support (5-9; col.3, lines 61-67; col.4, lines 30-65), for thermal exchange interior and exterior thereto.  HAGEMEISTER ‘436 teaches the support and tube sections are thermally expanded (col. 2, lines 14-17), such that there is a sliding interaction between the tube sections and the support.  In addition to the ability to provide adapted thermal expansion due to the joining of the parts of the heat exchanger (col. 2, lines 14-17), as described by HAGEMEISTER ‘436, further it is provided that the structure enables centering and alignment of the heat exchanger (col.2, lines 10-13). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HAGEMEISTER with the teachings of HAGMEISTER ‘436 to include the thermal expansion interaction between the support, thereby, the carbon member of HAGEMEISTER, and the tube sections for these reasons.

As to claim 19, HAGEMEISTER, as modified, discloses further the passing the second flow is passing of gas (col.3, lines 55-64). 
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, respective to “passing of combustion gases in a gas turbine engine”, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP §2112.02. As such, the combination of HAGEMEISTER, as modified, provides the claimed invention.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/16/2022